DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the recitation of “each having…” in line 5 of claim 1 and line 7 of claim 6 renders the claims indefinite. It is unclear which element is “having”. Correction with “each of the sleeves” or “each of the non-magnetic sleeves” or “each of the plurality of non-magnetic sleeves” is recommended.
Regarding claims 1 and 6, the recitation of “the draining opening” in line 17 of claim 1 and line 19 of claim 6 lacks proper antecedent basis. Correction with “the drain opening” would appear to resolve this issue.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Wolf (USP 6,077,333) and Hayes (USP 5,055,190) represent the closest art of record. Wolf teaches (figures 1-3) a magnetic separator (title/abstract) having a housing (1) with an inlet (2), outlet (3), drain opening (at discharge valve 19) along with a lid (5), a plurality of sleeves (7) receiving removable magnetic rods (8) and a plurality of cleaning spray nozzles (21) for removing particles from the tubes (7). Wolf does not describe the supply structures feeding to the sprinklers (21) or what happens with the discharge from valve 19. Hayes teaches in figures 1, 111 and 13 a magnetic separator including a housing (10) with inlet/outlets (14/16), drain ports (42/44) flow tubes (20), magnets (38) and nozzles (202/204) for supplying/discharging cleaning fluid from the tubes, wherein the cleaning fluid is supplied to the tubes (28) via nozzle (202), discharged from the tubes via nozzle (204), fed to tank (212) which feeds to pump (214) which supplies the fluid by way of filter (210) to the cleaning nozzles (202).
Wolf in combination with Hayes fails to provide a particular bag filter as well as the particular flow sequence as required in claims 1 and 6 of flow circulating from the storage tank, through the nozzles, into the housing, out via a drain opening, through the bag filter and returning to the storage tank. Wolf in combination with Hayes is further deficient as to the use of a bag filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759